Exhibit Celsius Holdings, Inc. 140 N.E. 4th Avenue, Suite C Delray Beach, FL 33483 Re:Celsius Holdings, Inc. (the “Company”) Ladies and Gentlemen: You have requested our opinion with respect to the shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), warrants to purchase common stock (“Warrants”), the Underwriter’s Unit Purchase Option (the “Option”) and the shares of Common Stock and Warrants underlying the Option (the “Option Securities”), included in the Registration Statement on Form S-1 filed with the
